On Rehearing.
HARDY, Judge.
In support of application for rehearing counsel for defendant-appellant contended that our judgment on original hearing of this appeal simply affirmed the judgment appealed from which was not subject to execution. It was urged that to this extent our original judgment should be set aside and reformed.
Consideration of this proposition convinced us of the validity of the argument, and, accordingly, rehearing was granted, limited to this feature of the case. As we noted in our original opinion all questions except the claims for damages have become moot.
Accordingly the judgment appealed from is amended and it is now ordered, adjudged and decreed that there be judgment in favor of the defendant, W. T. Helm, and against the plaintiff, North Louisiana Butane Gas Company, Inc., in the full sum of $750 with interest thereon at the legal rate from date of 'October 4, 1947, until paid, together with all costs of this appeal. As thus amended the judgment from which appealed is affirmed.